  1:20-cv-02625-DCC-SVH     Date Filed 12/11/20   Entry Number 25   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Roberto Enrique Cruz, a/k/a            )      C/A No.: 1:20-2625-DCC-SVH
Roberto E. Cruz Olovarria,             )
                                       )
                                       )
                   Petitioner,
                                       )
       vs.                             )                 ORDER
                                       )
Warden FCI Bennettsville,              )
                                       )
                   Respondent.         )
                                       )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Respondent filed a motion to

dismiss on November 5, 2020. [ECF No. 21]. As Petitioner is proceeding pro se,

the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), advising him of the importance of a motion and of the need for him

to file an adequate response by December 7, 2020. [ECF No. 23]. Petitioner was

specifically advised that if he failed to respond adequately, Respondent’s

motion may be granted, thereby ending this case. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Petitioner is directed to advise

the court whether he wishes to continue with this case and to file a response
  1:20-cv-02625-DCC-SVH      Date Filed 12/11/20   Entry Number 25   Page 2 of 2




to Respondent’s motion to dismiss by December 28, 2020. Petitioner is further

advised that if he fails to respond, this action will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588

F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


December 11, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       2
